



EXHIBIT 10.1


Construction Loan
Agreement                                                               




THIS CONSTRUCTION LOAN AGREEMENT is made as of the 29th day of July, 2011, by
and between EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the “Borrower”),
EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC, a Delaware limited liability
company (“Guarantor”), and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).


RECITALS:


A.  The Borrower has requested that the Bank provide a construction loan to the
Borrower in an aggregate amount not to exceed Thirty Million and No/100 Dollars
($30,000,000.00) (the “Loan”).  Each initially capitalized term used in these
Recitals shall have the meaning set forth in Section 1.1.


B.  The Loan will be used by the Borrower to fund the cost of refinancing the
acquisition loan and the construction on the Land of the Improvements in
accordance with the Plans (the Land and the Improvements, together with any and
all other improvements now or hereafter located or constructed on the Land are
sometimes hereinafter referred to collectively as the “Project”).


C.  The Bank is willing to provide the Loan upon the terms and conditions
hereinafter set forth.


NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:




ARTICLE 1 - DEFINITIONS


1.1. Definitions.  In addition to words and terms defined in the Recitals or
elsewhere in this Agreement, the following terms shall have the meanings
provided below:


“Agreement” means this Construction Loan Agreement, including all schedules and
exhibits hereto, as the same may be amended, replaced or supplemented from time
to time.


“Assignment of Rents” means that certain Assignment of Rents, Leases and Profits
of even date herewith, given by Borrower to the Bank with respect to the
Property, as the same may be amended, replaced or supplemented from time to
time.


“Closing Date” means the date of this Agreement.


“Completion Date” means the earlier of July 28, 2012, or the date on which the
Construction Consultant issues a certificate to the Bank stating that the
Improvements have been completed in accordance with the Plans / the date on
which an unconditional certificate of occupancy is issued for the Project.


“Consolidated Group” means the Borrower and all of its subsidiary and affiliate
entities on a consolidated basis.


“Construction Consultant” means such person or entity as the Bank may designate
from time to time to inspect construction of the Improvements and perform other
services with respect thereto on behalf of the Bank.


“Construction Contract” means that certain construction contract dated as of
September 15, 2010, between Guarantor and the Contractor, and all exhibits and
attachments thereto, as the same may be amended from time to time with the
Bank’s prior written consent.


“Contractor” means Whiting-Turner Contracting Company, Inc. or such other
contractor as may be approved by the Bank, and shall include all subcontractors
of Contractor as provided in the Construction Contract.


“Deed of Trust” means the Indemnity Deed of Trust, Assignment and Security
Agreement given by Guarantor to the Bank and securing the Note, as the same may
be amended, replaced or supplemented from time to time.


“Development Documents” means the Construction Contract, the Plans, all
consents, licenses, permits, authorizations and approvals relating to the
construction, completion, management, use and occupancy of the Improvements and
all other instruments, documents and rights required or in any way relating to
the design, construction, renovation, use, occupancy or ownership of the
Improvements, whether now existing or hereafter arising, which Development
Documents have been assigned to the Bank as security for the Loan pursuant to
Article 8 hereof.


“Equity Contribution” means the Borrower’s contribution of not less
than Ten Million and No/100 Dollars ($10,000,000.00) towards the cost of the
Project.


“Guaranty” means that certain Guaranty and Suretyship Agreement (Payment and
Completion) given by the Guarantor to the Bank, as the same may be amended,
replaced, or supplemented from time to time.


“Improvements” means the manufacturing facility and related improvements to be
constructed on the Land in accordance with the Plans.


“Land” means that certain legally subdivided parcel or parcels of land located
in the City of Baltimore, Maryland, as more particularly described on Exhibit A
to the Deed of Trust.


“Loan” means the loan to be made by the Bank pursuant to this Agreement, as
evidenced by the Note.


“Loan Documents” means this Agreement, the Note, the Deed of Trust, the
Assignment of Rents, the Guaranty and all other indemnification agreements,
documents, instruments, certificates and agreements now or hereafter executed in
connection with the Loan, as the same may be amended, replaced, or supplemented
from time to time.


“Note” means the promissory note of the Borrower payable to the order of the
Bank, as the same may be amended, renewed, replaced, or supplemented from time
to time.


“Plans” means the plans and specifications for the Improvements prepared by the
Borrower, as the same may be amended in accordance with this Agreement.


“Project Budget” means the project budget attached as Exhibit A hereto, as the
same may be amended in accordance with this Agreement.


“Project Costs” shall mean the total costs to complete the Improvements, as
described in the Project Budget attached as Exhibit A hereto (without amendment
or revision).


“Property” shall have the meaning ascribed to such term in the Deed of Trust.




ARTICLE 2 -  LOAN; LOAN DOCUMENTS


2.1. Loan.  Subject to the terms and conditions hereinafter set forth, the Bank
agrees to make the Loan to the Borrower.  The Bank and the Borrower acknowledge
and agree that the Bank will disburse the proceeds of the Loan only for the
payment of or reimbursement for the actual costs, fees and expenses incurred by
the Borrower or the Guarantor in connection with (a) the refinancing of the
acquisition of the Land, (b) the construction and development of the
Improvements as herein set forth, and (c) Loan closing costs and fees, as shown
on the Project Budget, with all such disbursements to be made in accordance with
the terms and subject to the conditions set forth in this Agreement.


2.2. Operating Account; Disbursements.  The Borrower will maintain with the Bank
throughout the term of the Loan a commercial operating account.  The Borrower
hereby authorizes the Bank to make disbursements of Loan proceeds by the Bank’s
crediting of such disbursements directly into such account, and the Borrower
agrees that such disbursements shall constitute an advance under the Note.  The
Borrower agrees to pay all normal and customary charges of the Bank for
maintaining such account.


2.3. Loan Fee.  The Borrower will pay to the Bank a non-refundable construction
loan fee (the “Loan Fee”) in the amount of forty (40) basis points (0.40%) of
the total aggregate amount drawn under the Loan and the equipment loan made to
the Borrower by PNC Equipment Finance, LLC on or about the date hereof.  Eighty
Four Thousand Dollars ($84,000.00) of the Loan Fee will be paid to the Bank on
or before Closing, and the remainder of the Loan Fee will be paid to the Bank on
or before the Completion Date.




ARTICLE 3 -  REPRESENTATIONS AND WARRANTIES


Each of the Borrower and the Guarantor hereby represents and warrants to the
Bank as follows, which representations and warranties shall be automatically
recertified to the Bank with each disbursement request:


3.1. Existence, Power and Authority.  Each of the Borrower and the Guarantor is
duly organized or incorporated, validly existing and in good standing under the
laws of the State of its incorporation or organization and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing.  Each of the
Borrower and the Guarantor is duly authorized to execute and deliver the Loan
Documents executed by it, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and each of the Borrower
and the Guarantor is and will continue to be duly authorized to borrow under
this Agreement and to perform all of the other terms and provisions of the Loan
Documents.


3.2. Financial Statements.  The Borrower and the Guarantor (on a consolidated
basis) have provided or caused to be provided to the Bank its most recent
balance sheet, income statement and statement of cash flows (to the extent
available) (the “Historical Financial Statements”).  The Historical Financial
Statements are true, complete and accurate in all material respects and fairly
present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Borrower’s and the
Guarantor’s operations for the period specified therein.  The Historical
Financial Statements have been prepared in accordance with generally accepted
accounting principles consistently applied from period to period subject in the
case of interim statements to normal year-end adjustments and to any comments
and notes acceptable to the Bank in its sole discretion.


3.3. No Material Adverse Change.  Except as disclosed on Exhibit B attached
hereto, since the date of the most recent Historical Financial Statements,
neither the Borrower nor the Guarantor has suffered any damage, destruction or
loss, and no event or condition has occurred or exists, which has resulted or
could result in a material adverse change in its business, assets, operations,
condition (financial or otherwise) or results of operation.


3.4. Binding Obligations.  Each of the Borrower and the Guarantor has full power
and authority to enter into the transactions provided for in this Agreement and
has been duly authorized to do so by appropriate action of its Board of
Directors with respect to the Borrower or of its sole member with regard to the
Guarantor, or otherwise as may be required by law, charter, other organizational
documents or agreements; and the Loan Documents, when executed and delivered by
the Borrower and the Guarantor, will constitute the legal, valid and binding
obligations of the Borrower and of the Guarantor enforceable in accordance with
their terms.


3.5. No Defaults or Violations.  There does not exist any Event of Default under
this Agreement or any material default or violation by the Borrower or the
Guarantor of or under any of the terms, conditions or obligations of:  (a) its
articles or certificate of incorporation, regulations or bylaws if the Borrower
or the Guarantor is a corporation or its other organizational documents as
applicable; (b) any indenture, mortgage, deed of trust, franchise, permit,
material contract, material agreement, or other instrument to which it is a
party or by which it is bound; or (c) any law, ordinance, regulation, ruling,
order, injunction, decree, condition or other requirement applicable to or
imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of
Default.


3.6. Litigation.  Except as disclosed in the Borrower’s quarterly report filed
with the Securities and Exchange Commission on May 6, 2011, there are no
actions, suits, proceedings or governmental investigations pending or, to the
knowledge of the Borrower or the Guarantor, threatened against the Borrower or
the Guarantor, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Borrower or the Guarantor for any action,
suit, proceeding or investigation which could result in such a material adverse
change.


3.7. Title; Subdivision; Access.  The Guarantor has clear and marketable fee
simple title to the Property, free, clear and unencumbered, of record and in
fact, except for and subject only to those matters permitted by the terms of the
Deed of Trust.  The Guarantor has been granted all easements appropriate for
construction of the Improvements.  The Land is a separately subdivided parcel or
parcels under applicable laws regulating subdivision and land development.  All
streets necessary for the full utilization of the Land have been completed, and
the Land has direct, unfettered access to sewer right-of-ways.


3.8. Utilities.  All utility services necessary for the construction of the
Improvements and the use and operation thereof for their intended purposes,
including water, storm and sanitary sewer facilities, electric, gas, and
telephone, are available at the boundaries of the Land and shall, by the
Completion Date, be installed and operating.


3.9. Information.  The Guarantor has delivered to the Bank a true and correct
copy of the Development Documents and any certificates, consents, amendments,
waivers and other documents executed in relation therewith, and there have been
no other amendments, waivers or modifications thereof.  All surveys, plat plans
and similar documents furnished by the Guarantor to the Bank are accurate and
complete in all material respects as of their respective dates.


3.10. Zoning and Governmental Approvals.  The development, construction, use and
occupancy of the Improvements in accordance with the Plans will conform to all
applicable laws, all existing governmental approvals and all covenants,
conditions and restrictions contained in a deed, lease or other instrument or
agreement covering or affecting all or any portion of the Project.  All
governmental approvals (except to the extent the same are of a nature so as not
to be obtainable until a later stage of construction or completion of the
Improvements) have been obtained and are valid and in full force and effect,
including approval of the Plans.


3.11. Contracts.  There are no contracts affecting or relating to the management
or operation of the Project that have a material impact on such management or
operation except the Construction Contract and any other Development Documents
heretofore delivered to the Bank.


3.12. Regulatory Matters.  No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.


3.13. Solvency.  As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Consolidated Group’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Consolidated
Group will have sufficient cash flow to enable it to pay its debts as they
become due, and (iii) the Consolidated Group will not have unreasonably small
capital for the business in which it is engaged.


3.14. Disclosure.  None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading.




ARTICLE 4 -  AFFIRMATIVE COVENANTS OF BORROWER


The Borrower and the Guarantor covenant and agree that until the Loan is paid in
full, the Borrower and the Guarantor shall:


4.1. Use of Proceeds.  Use the proceeds of the Loan only for the purposes
provided for in Section 2.1 hereof.


4.2. Construction.  Cause the ongoing construction of the Improvements to be
carried forward with diligence and continuity for completion by the Completion
Date.  The Borrower and the Guarantor shall cause the Improvements to be
constructed in accordance with the Plans and all applicable zoning, building,
and other laws, statutes, codes, ordinances, rules and regulations, and all
applicable agreements, covenants and restrictions and utilize only the
Contractor to complete the Improvements.


4.3. Books and Records.  Make available for inspection by a duly authorized
representative of the Bank any of the Borrower’s or the Guarantor’s books and
records insofar as they relate to the Project at such times as may be reasonably
requested by the Bank; and furnish to the Bank, upon reasonable notice to the
Borrower by the Bank, such information regarding its business affairs and
financial condition as the Bank may reasonably request.


4.4. Reimbursement.  Reimburse the Bank promptly for all costs and expenses paid
or incurred by the Bank in connection with the Loan, including the cost of title
insurance premiums, charges and update fees, reasonable fees and expenses of the
Bank’s attorneys, survey costs, appraisal costs, flood search costs,
environmental consultant fees, all reasonable costs and expenses of the
Construction Consultant whether incurred prior to or during construction,
lending fees, recording fees and taxes and all other expenses paid in connection
with the preparation, closing and administration of the Loan.


4.5. Compliance with Covenants, Agreements and Laws.  Comply with all applicable
laws, covenants and restrictions now of record affecting all or any part of the
Property.  The Borrower and the Guarantor shall comply with the Development
Documents and all other material obligations under other contracts, instruments
and agreements to which it is a party or to which any of its properties or
assets may be subject.


4.6. Insurance.  Obtain and keep in full force and effect such insurance as may
be required by the Bank from time to time as set forth in the Deed of Trust.


4.7. Financial Requirements.  Comply with the financial covenants set forth on
Exhibit C attached hereto and made a part hereof, and shall furnish or cause to
be furnished to the Bank such other information as the Bank may reasonably
request from time to time.


4.8 Appraisal.  Reimburse the Bank promptly for all costs and expenses paid or
incurred by the Bank in connection with an MAI appraisal of the Property
prepared by an MAI appraiser engaged by the Bank, which shall state a fair
market value of the Property after completion of the Improvements and be
acceptable in form and substance to the Bank.  A copy of the appraisal will be
shared with the Borrower.


ARTICLE 5 -  NEGATIVE COVENANTS OF BORROWER


The Borrower covenants and agrees that until the Loan is paid in full, the
Borrower shall not:


5.1. Changes; Modifications of Contracts.  To the extent that such action would
cause any material change in the total amount of the Project Budget, cause any
change in the Plans, modify the terms and conditions of the Construction
Contract, modify the terms and conditions of any subcontract or material order
or any other contract delivered to and approved by the Bank and relating to the
design, operation, use, construction or management of the Improvements, or in
the identity of the Contractor without the Bank’s prior written consent, which
consent shall not be unreasonably withheld.


5.2. Ownership of Materials and Personal Property.  Without the Bank’s prior
written consent, which consent shall not be unreasonably withheld, and excluding
any government furnished equipment provided to the Borrower or the Guarantor for
use at the Property, cause any materials, equipment, personal property or
fixtures of any kind to be purchased or acquired for installation or use in or
about the Improvements under any conditional sales contract or security
agreement or lease agreement.  Any such materials, equipment, personal property
or fixtures of any kind purchased or acquired for installation or use in or
about the Improvements shall be the property of the Borrower or the Guarantor,
and shall not be subject to any liens other than those in favor of PNC Equipment
Finance, LLC.


5.3. Publicity.  Erect any sign on the Property or engage in other publicity
regarding the financing provided by the Bank without the Bank’s prior written
approval.  Promptly after request by the Bank, the Borrower will erect on the
Property up to two (2) financing signs provided by the Borrower to the
specifications and satisfaction of the Bank and the Borrower.


5.4. Transfer of Interests.  Permit the sole member of the Guarantor to sell,
assign, give, mortgage, pledge, encumber or otherwise transfer any interest in
the Guarantor, without the Bank’s prior written consent.  The Borrower will not
liquidate, merge or consolidate with any person, firm, corporation or other
entity, or sell, lease, transfer or otherwise dispose of a material portion of
its operating property or assets, whether now owned or hereafter acquired;
provided, however, that the foregoing restrictions do not apply to any merger or
consolidation where the following conditions are satisfied:
 
                                (a) the Borrower or an entity controlled by the
Borrower shall be the continuing or surviving entity of such merger or
consolidation;
                               
          (b) such merger or consolidation shall be non-hostile;

(c) the person, firm, corporation or other entity with which the Borrower will
merge or consolidate shall conduct, or have conducted within the last three (3)
years, lines of business that are substantially similar or complementary to one
or more of the principal businesses of the Borrower in the ordinary course;


(d) such merger or consolidation shall not include or result in any contingent
liabilities (other than contingent value rights or similar contingent
liabilities dependent upon the success of the business of Borrower’s merger or
consolidation partner) that could reasonably be expected to have a material
adverse effect upon the business, financial condition, operations or prospects
of the Borrower, taken as a whole (as reasonably determined in good faith by the
Bank);


(e) (i)  immediately before and immediately after giving pro forma effect to any
such merger or consolidation (including all indebtedness to be incurred in
connection therewith), no Event of Default shall have occurred and be continuing
and (ii) immediately after giving effect to such merger or consolidation, the
Consolidated Group shall be in pro forma compliance with all of the covenants
set forth on Exhibit C, such compliance to be determined on the basis of the
financial information most recently delivered to the Bank as though such merger
or consolidation had been consummated as of the first day of the fiscal period
covered thereby; and


(f) the Borrower shall have delivered to the Bank, at least five (5) business
days prior to the date on which any such merger or consolidation is to be
consummated, a certificate of a officer of the Borrower, in form and substance
reasonably satisfactory to the Bank, certifying that all of the requirements set
forth in this Section 5.4 have been satisfied or will be satisfied on or prior
to the consummation of such merger or consolidation.




ARTICLE 6 -  CONDITIONS FOR DISBURSEMENTS


6.1. Conditions for Closing and First Disbursement.  The Bank shall not be
obligated to make the first disbursement of the Loan until the Borrower at its
expense shall have fulfilled, to the Bank’s satisfaction, all provisions of this
Agreement applicable thereto and shall have delivered all items set forth on
Exhibit F attached hereto and the following conditions have been met:


(a) Transaction Documents.  The Loan Documents and the Development Documents
shall have been duly executed and, where applicable, delivered to the Bank.  The
Deed of Trust and other documents to be placed of record or filed shall have
been duly executed and recorded and filed in all appropriate offices and shall
constitute a first and prior lien on the Project, subject only to matters
approved by the Bank as set forth in the Deed of Trust.


(b) Inspection Report.  If required by Bank, the Construction Consultant shall
have delivered a favorable report as to the detail set forth in the Plans, the
quality of construction called for by the Plans and the adequacy of the
Construction Contract to provide for completion of the Improvements in
accordance with the Plans and as to such other matters as the Bank may request.


(c) Loan Fee, Costs and Expenses.  The portion of the Loan Fee payable on the
Closing Date and all reimbursable costs and expenses pursuant to the Loan
Documents shall have been paid.


(d) No Damage or Taking.  No portion of the Improvements shall have been damaged
by fire or other casualty and no condemnation or taking of the Property or the
Improvements or any portion thereof shall be pending or threatened.


(e) License and Permits.  All licenses, permits, consents, approvals and
authorizations for the construction of the Improvements shall be in full force
and effect and no notices of violation or revocation with respect thereto shall
have been received.


(f) No Default.  No Event of Default shall have occurred and be continuing
hereunder or under any of the other Loan Documents.


6.2. Subsequent Disbursements.  The Bank shall not be obligated to make future
disbursements on the Loan (including the final disbursement referred to in
Section 6.3) unless the Borrower shall have fulfilled the following conditions:


(a) Preceding Conditions.  All applicable conditions of the preceding Section
6.1 shall continue to be met.


(b) Title Policy Endorsement.  The Bank shall have received an endorsement to
the title insurance policy (i) indicating that since the last preceding
disbursement of the Loan there has been no change in the state of title and no
survey exceptions not theretofore approved by the Bank, (ii) increasing the
coverage of the policy by an amount equal to the disbursement then being made,
so that the total amount insured equals the total amount of the Loan disbursed
by the Bank, and (iii) changing the effective date of the policy to the date of
disbursement.


6.3. Final Disbursement.  The Bank shall make the final disbursement of Loan
proceeds only upon a fulfillment of the following conditions:


(a) Preceding Conditions.  All applicable conditions of Section 6.1 and 6.2
shall continue to be met.


(b) Title Policy Endorsement.  The Bank shall have received an endorsement to
the title insurance policy in a form approved by the Bank, insuring that no
encroachments exist over any building, zoning, right-of-way or property boundary
lines.


(c) Final Lien Releases.  The Bank shall have received final lien releases from
the Contractor and all subcontractors with respect to the work performed in
connection with the construction and equipping of the Improvements.


(d) Miscellaneous.  The Borrower and the Guarantor shall provide the Bank with
such other information and documentation reasonably requested by the Bank.


6.4. Other Conditions and Procedure for Disbursements.  Subject to the terms and
conditions hereof, the Bank shall undertake to disburse the proceeds of the Loan
from time to time for payment of construction costs of the Improvements and
other development costs, all as described in the Project Budget, as such
construction is completed and as the other development costs are incurred as the
Bank or its Construction Consultant shall determine.  The Bank’s obligation to
make any such disbursement is conditioned upon a request of the Borrower,
delivery by the Borrower and the Guarantor and approval by the Bank of the items
required pursuant to Sections 6.1, 6.2, and 6.3, satisfaction of all other
conditions to disbursements set forth herein, delivery of the items specified
below and the performance by each of the Borrower and the Guarantor of all of
its covenants, agreements and obligations under this Agreement and the other
Loan Documents.


(a) Requisition.  At closing or at least ten (10) business days prior to the
date on which the Borrower desires a disbursement, the Borrower shall submit to
the Bank (i) a Request for Disbursement in the form of Exhibit D hereto, signed
by the Borrower, together with copies of invoices for all costs and expenses
reflected in the Request for Disbursement, (ii) a Project Budget showing the
total project costs to date, and the allocation of the Equity Contribution and
the balance of each category of construction costs; and (iii) copies of invoices
for indirect construction costs, the accuracy of which may at the Bank’s option
be certified by the Construction Consultant, and such other information and
documentation required hereunder.  With the exception of closing, the Bank shall
not be required to disburse funds until ten (10) days after the last required
item is received.  The Bank shall not be required to disburse funds for any
amounts in excess of one hundred percent (100%) of the amount of the acquisition
loan refinanced by the Loan up to a maximum of $6,300,000, plus seventy-five
percent (75%) of Project Costs incurred.


(b) Timing.  Requests for disbursements shall not be made more often than once a
month.  Prior to disbursement of any Loan proceeds for any line item shown on
the Project Budget, the Borrower shall have expended, for costs approved by the
Bank, sums at least equal to the Equity Contribution, if any for such line
item.  Prior to each disbursement, at the Borrower’s expense, the Bank may
request that the Construction Consultant inspect the Improvements to verify the
accuracy of all other reports, requests or documents submitted by the Borrower.


(c) Lien Waivers.  If requested by the Bank, the Borrower and the Guarantor
shall furnish the Bank with a schedule from the Borrower in the form of Exhibit
E hereto identifying all contractors or subcontractors who have performed work
or furnished materials in connection with the Improvements, together with lien
waivers from the Contractor and all subcontractors who have performed work or
furnished materials in connection with the Improvements, current through the
period covered by such request for funds.


(d) Limitation on Disbursements.  Anything contained in this Agreement to the
contrary notwithstanding, it is expressly understood and agreed that the Bank
shall not fund any amounts in excess of in excess of one hundred percent (100%)
of the amount of the acquisition loan refinanced by the Loan up to a maximum of
$6,300,000, plus seventy-five percent (75%) of Project Costs incurred.  If the
Bank or the Construction Consultant determine in its sole discretion that the
Bank has funded more than one hundred percent (100%) of the amount of the
acquisition loan refinanced by the Loan up to a maximum of $6,300,000, plus
seventy-five percent (75%) of Project Costs incurred, the Borrower shall, within
ten (10) days after written request by the Bank, deposit the amount by which the
total aggregate amount of all previous disbursements exceeds one hundred percent
(100%) of the amount of the acquisition loan refinanced by the Loan up to a
maximum of $6,300,000, plus seventy-five percent (75%) of Project Costs incurred
with the Bank, which deposit shall first be exhausted before any further
disbursement of the Loan proceeds is made.  The Bank shall not be obligated to
make any Loan disbursements in excess of one hundred percent (100%) of the
amount of the acquisition loan refinanced by the Loan up to a maximum of
$6,300,000, plus seventy-five percent (75%) of Project Costs.  Whenever the Bank
has any such deficiency funds on deposit, such funds, together with any interest
thereon, shall be additional security for the Loan and the Borrower hereby
grants the Bank a security interest in such funds.


(e) Material Damage.  Notwithstanding any provision of this Agreement to the
contrary, if the Property shall have suffered any material damage or destruction
prior to any disbursement, such damaged or destroyed portion shall be restored
or replaced in a manner acceptable to the Bank without cost to the Bank prior to
any further disbursement from the Bank.


(f) Mechanics’ Liens.  In the event of the filing of any mechanics’ or
materialmen’s lien, the Borrower and the Guarantor shall within ten (10) days
after the filing thereof, or if earlier, prior to the next disbursement of Loan
proceeds, cause such lien to be removed by bonding or otherwise, or insured over
by the title company to the Bank’s satisfaction.


(g) Other Disbursement Contingencies.  The Bank shall not be obligated to make
any disbursement hereunder or to take any action hereunder or under the Loan
Documents if, on the date of a proposed disbursement or the date of a proposed
action, (i) the Borrower is in default of its obligations hereunder or under any
of the Loan Documents, or an event has occurred which with the passage of time
or the giving of notice or both would constitute an Event of Default hereunder
or thereunder, or (ii) any representation or warranty made by the Borrower
herein or in any of the other Loan Documents proves to be untrue in any material
respect.


(h) Payment.  The Bank may, at its option, make disbursements (i) to the
operating account of the Borrower opened with the Bank, or (ii) directly to
persons furnishing labor or material to the Project.


(i) Access to Property; Right to Stop Work; Correction of Defective
Work.  Guarantor will allow the Bank, through the Construction Consultant and
the Bank’s officers, agents, or employees, at all reasonable times and upon
reasonable notice, the right of entry and access to the Property (subject to
Guarantor’s reasonable safety policies and procedures) and the right to inspect
all work done, labor performed and materials furnished or to be furnished in
furtherance of the Improvements.  If the Bank determines that any work or
material does not comply with the Plans or sound building practice or otherwise
departs from the requirements of this Agreement or the Construction Contract,
then the Bank may require the work to be stopped and may withhold disbursements
until the matter is corrected to the Bank’s satisfaction.  The Bank shall also
have the right to require that the work be stopped upon the occurrence of an
Event of Default or event which with notice, the lapse of time or both would
constitute an Event of Default.  If the Project shall require, in the Bank’s
reasonable judgment, the written consent of any person or entity as to any
aspect of the construction of the Improvements, the Bank may require the work to
be stopped and may withhold further disbursements of the Loan until all such
written consents, in writing shall have been delivered to the Bank.  The
Borrower and the Guarantor shall promptly correct any non-conforming work or
materials.  Unless otherwise agreed by the Bank, the Borrower and the Guarantor,
no such action by the Bank will affect the Borrower’s and the Guarantor’s
obligation to complete the Improvements on or before the Completion Date.  The
Bank shall be under no duty to examine, supervise or inspect the Plans or the
construction of the Improvements.  Any inspection or examination by the Bank or
the Construction Consultant is for the sole purpose of protecting the Bank’s
liens and security interests and preserving its rights hereunder.  No default or
breach of the Borrower or Guarantor will be waived by any inspection by the
Bank, nor shall any such inspections constitute a representation that there has
been or will be compliance with the Plans or that the construction is free from
defective materials or workmanship.  The Construction Consultant’s services are
for the sole benefit of the Bank and the Bank shall not be liable in any manner
for the results of such inspection.


(j) Indemnification.  The Borrower hereby agrees to defend, indemnify, protect
and hold harmless the Bank and its affiliates, directors, officers, employees,
agents, successors and assigns, from and against any and all claims, losses,
damages, liabilities, costs and expenses (including reasonable attorney’s fees
and claims arising out of the loss of life, injury to persons, property or
business) in connection with any construction, demolition or renovation
activities of the Borrower or the Guarantor, including the construction of the
Improvements, the making of the Loan pursuant to the terms and conditions of
this Agreement or the Loan Documents, except to the extent that the foregoing
claims, losses, damages, liabilities, costs and expenses arise from the gross
negligence or intentional misconduct of the Bank and its affiliates, directors,
officers, employees, agents, successors or assigns.




ARTICLE 7  -  DEFAULTS AND REMEDIES


7.1. Events of Default.  The occurrence of one or more of the following events
shall constitute an Event of Default hereunder:


(a) The Borrower or the Guarantor shall fail to comply with any covenant
contained in this Agreement or any of the other Loan Documents which calls for
the payment of money within seven (7) days after such payment is due.


(b) If the construction of the Improvements is not carried on with reasonable
dispatch in accordance with the Plans in the Bank’s reasonable judgment, or if
construction of the Improvements is abandoned for twenty (20) consecutive days
or is not substantially completed in all material respects on or prior to the
Completion Date.


(c) If the Borrower or the Guarantor fails to keep, observe or perform any of
the other material undertakings, conditions, stipulations, agreements, covenants
or obligations of the Borrower or the Guarantor as set forth in this Agreement,
which do not have a specified grace or cure period, and continuance of such
failure for twenty (20) days after the earlier of written notice from the Bank
to the Borrower or the Borrower has knowledge that such failure has occurred.


(d) If any of the representations or warranties made by the Borrower or the
Guarantor under this Agreement or under any of the other Loan Documents shall be
untrue in any material respect when made.


(e) If any Event of Default or General Default (after the lapse of the
applicable cure period) shall occur under any of the Loan Documents or under any
other instruments relating thereto delivered by the Borrower or the Guarantor to
the Bank under this Agreement.


Notwithstanding the foregoing, if any default or failure to observe or perform
any covenant or other agreement hereunder or under the Loan Documents occurs (a
"General Default"), such General Default is curable, and no specific cure period
otherwise applies to such General Default, the General Default may be cured if
the Borrower, after receiving written notice from the Bank demanding cure of
such General Default cures the General Default within twenty (20) days.


7.2. Remedies.  Upon the occurrence of any one or more of the Events of Default,
at the Bank’s option and following the lapse or expiration of any applicable
cure period, all obligations on the Bank’s part to make the Loan, or to make any
further disbursements hereunder shall cease and terminate, and the Loan and all
sums then or thereafter due under any and all of the Loan Documents shall
thereupon become immediately due and payable.  Upon the occurrence of an Event
of Default, the Bank may enforce any or all of its rights hereunder or under any
other Loan Documents, or at law or in equity, and in addition, the Bank, at its
option, may apply any or all funds not previously disbursed to the payment of
outstanding invoices and to the completion of the Improvements, with the right
and power in such event to enter upon and take possession of the Property, to
make such changes in the Plans or the Development Documents as may seem
desirable, and to do all things reasonably necessary in the Bank’s opinion to
complete or partially complete the Improvements.  The Borrower irrevocably
appoints the Bank as its attorney-in-fact, with full power of substitution, to
complete the Improvements in the Borrower’s name or the Guarantor’s name or the
Bank may elect to complete construction in the Bank’s name.




ARTICLE 8  -  MISCELLANEOUS


8.1. Notices.   All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (the "Notices") must be in
writing and will be effective upon receipt.   Notices may be given in any manner
to which the parties may separately agree, including electronic mail.  Without
limiting the foregoing, first-class mail, facsimile transmission and commercial
courier service are hereby agreed to as acceptable methods for giving the
Notices.  Regardless of the manner in which provided, the Notices may be sent to
a party’s address set forth below or to such other address as any party may give
to the other for such purpose in accordance with this Section:


To the Bank:                                   PNC Bank, National Association
800 17th Street, N.W.
Washington, DC   20006
Attention:Douglas T. Brown, Senior Vice President CorporateBanking - Government
Contracting
Facsimile No.:     (202) 835-5977
Telephone No.:  (202) 835-4992


To the Borrower and
the Guarantor:                               Emergent BioSolutions Inc.
Emergent Manufacturing Operations Baltimore LLC
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
Attention: General Counsel
Facsimile No.:     (301) 795-1899
Telephone No.:  (301) 795-1800


8.2. Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.


8.3. Illegality.  If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.


8.4. Changes in Writing.  No modification, amendment or waiver of, or consent to
any departure by the Borrower or the Guarantor from, any provision of this
Agreement will be effective unless made in a writing signed by the Bank, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice to or demand on the Borrower or the
Guarantor will entitle the Borrower or the Guarantor to any other or further
notice or demand in the same, similar or other circumstance.


8.5. Entire Agreement.  This Agreement (including the documents and instruments
referred to herein) constitutes the entire agreement and supersedes all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.


8.6. Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


8.7. Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Borrower and the Guarantor and the Bank and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Borrower and the Guarantor may not assign this Agreement in whole or in
part without the Bank’s prior written consent and the Bank at any time may
assign this Agreement in whole or in part.


8.8. Interpretation.  In this Agreement, unless the Bank, the Borrower and the
Guarantor otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement unless otherwise indicated; and references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications to such instruments, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement.  Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  Unless otherwise specified in this Agreement, all
accounting terms shall be interpreted and all accounting determinations shall be
made in accordance with GAAP.  If this Agreement is executed by more than one
party as the Borrower or the Guarantor, the obligations of such persons or
entities will be joint and several.


8.9. Certain Waivers.  The Borrower and the Guarantor hereby relieve and
discharge the Bank from any and all liability and responsibility whatsoever
arising out of the disbursement of Loan proceeds hereunder and agrees and
acknowledges that the Bank does not assume any responsibility whatsoever for the
method of disbursement, the application or use of Loan proceeds disbursed
hereunder or as to any liens or claims whatsoever which might attach to or be
filed against the Property.


8.10. Indemnity.  The Borrower and the Guarantor agree to indemnify each of the
Bank, each legal entity, if any, who controls the Bank and each of their
respective directors, officers and employees (the “Indemnified Parties”), and to
hold each Indemnified Party harmless from and against, any and all claims,
damages, losses, liabilities and expenses (including all reasonable fees and
charges of internal or external counsel with whom any Indemnified Party may
consult and all third party expenses of litigation and preparation therefor)
which any Indemnified Party may incur, or which may be asserted against any
Indemnified Party by any person, entity or governmental authority (including any
person or entity claiming derivatively on behalf of the Borrower or the
Guarantor), in connection with or arising out of or relating to the matters
referred to in this Agreement or in the other Loan Documents or the use of the
proceeds of the Loan, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower or the
Guarantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross
negligence,  willful misconduct or material breach of this Agreement.  The
indemnity agreement contained in this Section shall survive the termination of
this Agreement, payment of any Loan and assignment of any rights hereunder.  The
Borrower and the Guarantor may participate at their expense in the defense of
any such action or claim, and the Bank shall not stipulate to or enter into any
judgment that results in an admission of fault by the Borrower or the Guarantor
without the Borrower’s express written consent.


8.11. Assignments and Participations.  At any time, without any notice to the
Borrower or the Guarantor, the Bank may sell, assign, transfer, negotiate, grant
participations in, or otherwise dispose of all or any part of the Bank’s
interest in the Loan.  The Borrower and the Guarantor hereby authorize the Bank
to provide, without any notice to the Borrower and the Guarantor, any
information concerning the Borrower and the Guarantor, including information
pertaining to the Borrower’s and the Guarantor’s financial condition, business
operations or general creditworthiness, to any person or entity which may
succeed to or participate in all or any part of the Bank’s interest in the Loan.


8.12. Governing Law and Jurisdiction.  This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the State of
Maryland.  This Agreement will be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the laws of the State of
Maryland, excluding its conflict of laws rules.  The Borrower and the Guarantor
hereby irrevocably consent to the exclusive jurisdiction of any state or federal
court in any county or judicial district in the State of Maryland; provided that
nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower or the Guarantor within any other county, state or other foreign or
domestic jurisdiction.  The Bank, the Borrower and the Guarantor agree that the
venue provided above is the most convenient forum for the Bank, the Borrower and
the Guarantor.  The Borrower and the Guarantor waive any objection to venue and
any objection based on a more convenient forum in any action instituted under
this Agreement.


8.13. WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE GUARANTOR AND THE BANK
IRREVOCABLY WAIVE ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  EACH OF THE BORROWER, THE GUARANTOR AND
THE BANK ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.


The Borrower and the Guarantor each acknowledge that it has read and understood
all the provisions of this Agreement, including the waiver of jury trial, and
has been advised by counsel as necessary or appropriate.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--
 
 

--------------------------------------------------------------------------------

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.


BORROWER:


WITNESS /
ATTEST:                                                                           EMERGENT
BIOSOLUTIONS INC.




/s/ Lisa
Richardson                                                             By:  /s/
R. Don Elsey                                                           (SEAL)
Print Name:  Lisa
Richardson                                                                  Print
name:  R. D. Elsey 
Title:  Senior Director,
Treasury                                                             Title:
 CFO 
(Include title only if an officer of entity signing to the right)


GUARANTOR:


WITNESS /
ATTEST:                                                                           EMERGENT
MANUFACTURING
OPERATIONS BALTIMORE LLC




/s/ Lisa
Richardson                                                             By: /s/
R. Don Elsey                                                           (SEAL)
Print Name:  Lisa
Richardson                                                                  Print
Name:  R. D. Elsey 
Title:  Senior Director,
Treasury                                                             Title:  CFO 
(Include title only if an officer of entity signing to the right)


BANK:


PNC BANK, NATIONAL ASSOCIATION




By:  /s/ Douglas T.
Brown                                                           (SEAL)
Print Name:  Douglas T.
Brown                                                                          
Title:  SVP                                                                          


 




[Signature Page to Construction Loan Agreement]

--
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C



Financial Requirements


 
FINANCIAL COVENANTS:



(a)
The Consolidated Group will maintain at all times a minimum of unencumbered cash
and liquid investments of $50,000,000.00, which the Borrower shall certify at
the end of each fiscal quarter.



 
(b)
The Consolidated Group will maintain as of the end of each fiscal quarter, on a
rolling four quarters basis, a ratio of Funded Debt to EBITDA of less than 2.00
to 1.00.



 
(c)
The Consolidated Group will maintain as of the end of each fiscal quarter, on a
rolling four quarters basis, a Debt Service Coverage Ratio of at least 1.25 to
1.00.



 
As used herein:



 
“Current Maturities and Interest Expense” means the current obligations and
interest expense on Funded Debt.



 
“Debt Service Coverage Ratio” means the ratio of (i) EBITDA minus cash taxes of
the Consolidated Group to (ii) the total of Current Maturities of the
Consolidated Group plus interest expense.



 
“EBITDA” means net income attributable to the Borrower without duplication and
to the extent reflected as a charge in the statement of net income attributable
to the Borrower for such period, the sum of interest expense, income tax
expense, depreciation, amortization and any extraordinary or non-recurring
non-cash expenses attributed to minority positions in joint ventures.



 
“Funded Debt” means all indebtedness for borrowed money, including but not
limited to capitalized lease obligations, reimbursement obligations in respect
of letters of credit, and guarantees of any such indebtedness including
Subordinated Debt.



“Subordinated Debt” means indebtedness that has been subordinated to the
Borrower’s indebtedness to the Bank pursuant to a subordination agreement in
form and content satisfactory to the Bank.




 
NEGATIVE COVENANTS:



 
(a)
The Consolidated Group shall not create, incur, guarantee, endorse (except
endorsements in the course of collection), assume or suffer to exist any
indebtedness, except (i) indebtedness to the Bank, (ii) open account trade debt
incurred in the ordinary course of business and not past due, (iii) convertible
debt or convertible debentures whether standalone or under a shelf registration,
or (iv) other indebtedness disclosed on the Borrower’s latest financial
statements which have been provided to the Bank prior to the date of this
Agreement, except for indebtedness created, incurred, guaranteed, endorsed or
assumed in connection with a merger or consolidation permitted pursuant to
Section 5.4, so long as (1) such indebtedness does not exceed $100,000,000 in
the aggregate, and (2) if such indebtedness exceeds $30,000,000 per transaction,
such indebtedness does not cause the Consolidated Group not to be in pro forma
compliance with the Financial Covenants set forth herein immediately after
giving effect to such merger or consolidation.



 
(b)
The Borrower shall not declare or pay any dividends on or make any distribution
with respect to any class of its equity, or purchase, redeem, retire or
otherwise acquire any of its equity.



 
(c)
The Guarantor will not make or have outstanding any loans or advances to or
otherwise extend credit to any person, firm or corporation, except in the
ordinary course of business.  The Consolidated Group will not make or have
outstanding any loans or advances to or otherwise extend credit to any person,
firm or corporation in excess of $50,000,000, except for (1) sale-leaseback
transactions, (2) contingent value rights, or (3) note receivables related to a
deferred purchase price.




C -


 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


Conditions for Closing




1.           Title and Collateral Matters:


 
(a)
Survey.  A current survey of the Property and legal description thereof,
certified by a registered surveyor approved by the Bank, such certification to
be addressed to the Bank and the title company issuing the Bank’s title
insurance policy and shall be in form and substance acceptable to the Bank.



 
(b)
Permits and Approvals.  Evidence in such form as the Bank may require of the
valid issuance of all necessary permits, licenses and approvals (including,
without limitation, subdivision and zoning approvals) to construct and, to the
extent generally available at such stage, to occupy and operate the
improvements.



 
(c)
Utilities.  Evidence in such form as the Bank may require showing the
availability of all utility and municipal services required for the operation of
the improvements.



 
(d)
Title Insurance Policy.  A lender’s title policy in form and substance
acceptable to the Bank and issued by a title insurer acceptable to the Bank.



2.           Construction Matters:


 
(a)
Construction Contract.  A signed copy of the Construction Contract with the
Contractor pursuant to which the Improvements will be constructed by the
Contractor, which Construction Contract shall be subject to review and approval
by the Bank.



 
(b)
Budget.  A project budget approved by the Bank and/or its Construction
Consultant, to be certified by the Borrower as of the Closing Date, to be true,
correct and complete and in form, scope and content acceptable to the Bank.



 
 


 
 
 

--------------------------------------------------------------------------------

 
